[Cite as In re B.M., 2011-Ohio-5176.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                   No. 96214




                                        IN RE:      B.M.

                                        (A Minor Child)




                                          JUDGMENT:
                                           AFFIRMED


                                  Civil Appeal from the
                           Cuyahoga County Common Pleas Court
                                 Juvenile Court Division
                                  Case No. AD 10900242


        BEFORE:           E. Gallagher, J., Blackmon, P.J., and Sweeney, J.

        RELEASED AND JOURNALIZED:                         October 6, 2011
                                             2

 ATTORNEY FOR APPELLANT,
 MOTHER, C.M.

Jonathan N. Garver
4403 St. Clair Avenue
The Brownhoist Building
Cleveland, Ohio 44103-1125


ATTORNEYS FOR APPELLEE,
C.C.D.C.F.S.

William D. Mason
Cuyahoga County Prosecutor

By: Michelle A. Myers
Assistant County Prosecutor
3955 Euclid Avenue, Rm. 313E
Cleveland, Ohio 44115

GUARDIAN AD LITEM FOR CHILD

Amy Nash
1180 Winston Road
South Euclid, Ohio 44121




EILEEN A. GALLAGHER, J.:

       {¶ 1} C.M. (“mother”) appeals from the decision of the trial court granting

permanent custody of B.M. to the Cuyahoga County Department of Children and Family

Services (“CCDCFS”).      C.M. argues that her trial counsel rendered ineffective assistance,

that the trial court erred when it did not issue an order within two hundred days of the filing
                                             3

of the motion for permanent custody, that the trial court did not make a finding that the

evidence provided was clear and convincing, that the court erred in not fully addressing the

five best interest factors in its journal entry, and that the judgment was against the manifest

weight of the evidence.   Finding no merit to this appeal, we affirm the judgment of the trial

court.

         {¶ 2} C.M. gave birth to B.M. on January 8, 2010.      At the time of her birth, both

B.M. and her mother tested positive for cocaine.       C.M. had used drugs throughout her

pregnancy and tested positive on December 17, 2009 and December 25, 2009.          As a result

of the positive drug test, CCDCFS investigated the situation.    Throughout the course of its

investigation, the department learned that the mother had a decades long history of cocaine

use, which had previously led to the removal of four older children from her care, two of

them permanently.    Based on C.M.’s drug history and the concern of CCDCFS in regards to

the mother’s ability to provide for B.M., the department requested and was granted, a

telephonic order of removal of the child on January 10, 2010.

         {¶ 3} On January 11, 2010, CCDCFS filed a complaint alleging B.M. to be an

abused and dependent child and requested a disposition of permanent custody.               The

department sought a concurrent plan both for attempted reunification of C.M. with her child

and, should C.M. fail to comply with services and address the issues causing B.M.’s removal,
                                                 4

a plan for permanent custody.    1
                                       That same day, the trial court conducted a hearing on the

department’s motion.      C.M. appeared and stipulated to B.M.’s emergency,           temporary

custodial commitment to CCDCFS.              The trial court also referred C.M. to its Family

Treatment Drug Court program.

          {¶ 4} In an attempt to assist C.M. with reunification, CCDCFS developed a case plan

that initially included objectives for housing and substance abuse and later, a domestic

violence objective.     In order to assist C.M. to address her chronic cocaine addiction,

CCDCFS intake social worker Tammy Lebron referred C.M. for a substance abuse

assessment.     C.M. completed the assessment and the department referred her for residential

treatment at Hitchcock Center For Women.          C.M. entered the program on January 14, 2010.

          {¶ 5} On February 3, 2010, C.M. appeared in court with counsel.        The trial court

arraigned C.M. and accepted her into its drug court program.       At that time, C.M. executed a

waiver of the 90 day statutory time requirement, a waiver of service, and signed a notice of

the adjudicatory hearing scheduled for March 31, 2010.              On February 6, 2010, the

Hitchcock Women’s Center discharged C.M., unsuccessfully, after she got into an argument

with another client at the facility.    The intake social worker met with C.M. and attempted to


      1
       The department recommended the concurrent plan based on C.M.’s lengthy
substance abuse history and the department’s removal of all four of her older
children.
                                             5

re-engage her in treatment but C.M. refused to comply.

       {¶ 6} On March 31, 2010, C.M. failed to appear for the adjudicatory hearing.

Counsel requested, and received a continuance of the hearing to allow C.M. more time and an

opportunity to attend.   Nonetheless, the trial court discharged C.M. from its drug court

program and continued the matter for adjudication on May 4, 2010.

       {¶ 7} Around that same time, CCDCFS transferred B.M.’s case to an ongoing social

worker, Shelley Woods-Ferguson.       The department’s concurrent plans remained in effect

and Woods-Ferguson repeatedly tried to contact C.M. to engage her in services to address her

substance abuse and housing issues.   In an attempt to locate C.M., Woods-Ferguson called a

relative, with whom she had previously lived and left several messages for C.M. to contact

her; she made approximately twelve attempts to locate C.M. at her last known address,

leaving letters and cards for C.M.; and she        also consulted with a colleague at the

department who had been receiving phone calls from C.M.     C.M. had left numbers with the

staff member and Woods-Ferguson made several attempts to contact C.M. through those

numbers.   Despite all of the above, Woods-Ferguson had no contact with C.M. from the

time she received the case at the beginning of March until October 4, 2010, when C.M.

walked into CCDCFS’ offices and asked for Woods-Ferguson.

       {¶ 8} During the months of March through August, C.M. failed to appear for each
                                              6

and every court appearance and further, failed to comply with any of CCDCFS’ objectives.

In her absence, the trial court adjudged B.M. to be an abused and dependent child and located

and involved the father of B.M., B.W.      On August 24, 2010, C.M. appeared at the court’s

dispositional hearing and, at the request of counsel, received a continuance of the hearing to

allow counsel an opportunity to confer with her client.

          {¶ 9} As stated above, on October 4, 2010, C.M. walked into CCDCFS offices and

asked for Woods-Ferguson.      Woods-Ferguson asked C.M. where she had been for the past

several months and C.M. simply stated that she was “just out there.”          Woods-Ferguson

arranged for C.M. to complete an updated drug and alcohol assessment.                C.M. was

diagnosed as cocaine and alcohol dependent and the department recommended residential

treatment.    On October 19, 2010, C.M. again entered residential substance abuse treatment at

the Hitchcock Center For Women.

          {¶ 10} On November 9, 2010, C.M. appeared in court with counsel for the

dispositional hearing.   At that time, C.M. was still a resident at the Hitchcock House but had

not completed any of the objectives of her case plan.     The trial court heard the testimony of

Lebron, Woods-Ferguson, Rebecca Wolfe, B.M.’s foster mother, and B.W., B.M.’s biological

father.    During trial, Lebron testified that after B.M. was placed into the custody of

CCDCFS, she arranged for visitation between the child and C.M.         C.M. visited with B.M.
                                             7

within a week after the birth and then again approximately two weeks later.   After that time,

C.M. failed to appear for repeated visits and never saw B.M. again.      CCDCFS eventually

stopped visitation because the child’s foster parents were transporting the child to the

department for visitation while C.M. never appeared.

       {¶ 11} Rebecca Wolfe testified that B.M. had been placed with her, her husband, and

their two-year old daughter when she was four days old.    On initial placement in the home,

B.M. struggled, and screamed constantly.    The foster parents worked with B.M., and learned

infant massage in an attempt to calm B.M.    The child eventually improved.    At the time of

the hearing, B.M. had lived continuously with the Wolfe family and was on target

developmentally.   Rebecca Wolfe testified that she considered B.M. to be a part of her

family and was willing to provide B.M. with a permanent home.         The guardian ad litem

report reflected that B.M. was happy and well-adjusted and recommended that the petition for

permanent custody be granted.

       {¶ 12} The following day, all parties re-appeared for the court’s decision.   The trial

court issued an oral decision finding that “the State has proven its case by clear and

convincing evidence and the prayer for permanent custody is granted.”         The trial court

issued a journal entry documenting its decision on November 30, 2010.

       {¶ 13} C.M. appeals, raising the five assignments of error contained in the appendix to
                                              8

this opinion.

       {¶ 14} In her first assignment of error, C.M. argues that her trial counsel rendered

ineffective assistance in failing to (1) secure her presence for the November 9, 2010

dispositional hearing, or (2) obtain a continuance to allow her to attend the hearing.        This

assignment of error lacks merit.

       {¶ 15} As stated by this Court in In re B.S., 184 Ohio App.3d 463, 2009-Ohio-5497,

921 N.E.2d 320, the standard of review for ineffective assistance of counsel is as follows:

       “The two-part test for ineffective assistance of counsel used in criminal cases, as set
       forth in Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
       674, applies equally in actions by the state to force the permanent, involuntary
       termination of parental rights. Jones v. Lucas Cty. Children Servs. Bd. (1988), 46
       Ohio App.3d 85, 86, 546 N.E.2d 471. The appellant first must show that counsel’s
       performance was deficient. To meet that requirement, he must demonstrate that his
       counsel made errors so serious that counsel was not functioning as the ‘counsel’ as
       guaranteed to a defendant by the Sixth Amendment of the United States Constitution.
       Id. at 687, 104 S.Ct. 2052, 80 L.Ed.2d 674.

       In addition, the appellant must show that counsel’s deficient performance prejudiced
       his case. In order to meet the second requirement, the appellant must demonstrate
       that counsel’s errors were so serious as to render the result of the trial unreliable. Id.
         In effect, the appellant must show that there is a reasonable probability that but for
       counsel’s errors, the result of the trial would have been different. Id. at 694, 104
       S.Ct. 2052, 80 L.Ed.2d 674.”

       {¶ 16} In the present case, C.M. can meet neither prong of the above-outlined test.

C.M.’s argument is premised upon the allegation that C.M. was not present at the November

9, 2010 dispositional hearing.     This allegation ignores the record in this case.    Both the
                                              9

transcript and the trial court’s journal entry reflect that C.M. was present and in attendance at

the November 9, 2010 hearing.       Further, C.M. argues at length about the importance of the

trial court personalizing the case and hearing from the mother.           These arguments are

inaccurate as C.M. was present in court and, with the aid of her attorney, chose not to testify

on her own behalf.    Thus, C.M.’s trial counsel could not have rendered ineffective assistance

in either failing to secure her presence at the hearing or in failing to acquire a continuance to

allow C.M. to attend the hearing.    The record reflects C.M.’s attendance at the November 9,

2010 hearing.

       {¶ 17} C.M.’s first assignment of error is overruled.

       {¶ 18} In her second assignment of error, C.M. argues that the trial court erred when it

failed to issue an order disposing of the motion for permanent custody within 200 days after

CCDCFS filed the motion.      This assignment of error lacks merit.

       {¶ 19} Initially, we note that CCDCFS never filed a motion for permanent custody

pursuant to R.C. 2151.414.       CCDCFS sought permanent custody of B.M. through a

complaint filed pursuant to R.C. 2151.353(A)(4).      As such, the time requirements of R.C.

2151.414 do not apply to the present case.

       {¶ 20} While R.C. 2151.414 does require a trial court to issue an order disposing of

the motion for permanent custody within 200 days of the filing of the motion, the statute goes
                                              10

on to read:

       “The failure of the court to comply with the time periods set forth in division (A)(2)
       of this section does not affect the authority of the court to issue any order under this
       chapter and does not provide any basis for attacking the jurisdiction of the court or the
       validity of any order of the court.”

       {¶ 21} Thus, even if CCDCFS pursued permanent custody through a motion for

permanent custody, not a complaint, the trial court’s failure to render a decision within 200

days does not provide C.M. with a basis to attack the judgment.

       {¶ 22} C.M.’s second assignment of error is overruled.

       {¶ 23} In her third assignment of error, C.M. claims the trial court erred when it failed

to state, in its journal entry, that the necessary findings were established by clear and

convincing evidence.     We disagree.

       {¶ 24} In cases of abuse, neglect, and dependency, a trial court may grant a request

for permanent custody of a child if the court determines by clear and convincing evidence

that the child cannot or should not be placed with either parent within a reasonable period of

time and that permanent custody is in the child’s best interest.   R.C. 2151.414(D)(E).   C.M.

takes this one step further and argues that the trial court must recite the words “clear and

convincing evidence” in its journal entry when awarding permanent custody.            However,

C.M. provides this court with no authority for this position, a failure that allows us to

disregard this error.   See, App.R. 12(A)(2); App.R. 16(A)(7).
                                              11

       {¶ 25} This court has previously held that such specific language is not a requirement.

 In In re T.S., Cuyahoga App. No. 92816, 2009-Ohio-5496, this court stated: “[d]espite the

trial court’s failure to use the words ‘clear and convincing evidence’ in its journal entry, the

record was replete with clear and convincing evidence that permanent placement, rather than

temporary custody, was in T.S.’s best interest.”     Thus, the inclusion of the specific language

as argued by C.M., is not required.

       {¶ 26} C.M.’s claim that the record does not support the conclusion that the trial court

adhered to the statutory and constitutional requirement of clear and convincing proof is

meritless.     A review of the trial court’s transcript reveals that the court considered the

statutory criteria that led to the decision regarding permanent custody.              The court

specifically stated that it found that the state “has proven its case by clear and convincing

evidence.”      Thus, there is evidence in the record that the trial court adhered to the

appropriate standard of proof.

       {¶ 27} C.M.’s third assignment of error is overruled.

       {¶ 28} In her fourth assignment of error, C.M. argues that the trial court erred because

the journal entry granting permanent custody did not fully and specifically discuss all five of

the best interest factors enumerated within R.C. 2151.414(D).         This assignment of error

lacks merit.
                                               12

       {¶ 29} In this assigned error, C.M. argues that the judgment entry recites, in

boilerplate fashion, that the trial court considered all five of the best interest factors, but that

such recital renders it impossible to say whether the trial court really considered each of the

five factors.   This Court has previously held that “the statute does not require the court to

list those factors or conditions it found applicable before making its determination that

permanent custody is in the child’s best interest.”      In re T.S.; In re I.M., Cuyahoga App.

Nos. 82669 and 82695, 2003-Ohio-7069.         As such, C.M.’s argument fails.

       {¶ 30} The determinative factor for the reviewing court is whether the record supports

the findings made. In re T.S.      C.M., however, has limited this assigned error to the court’s

use of alleged boilerplate language.    Finding no error with the court’s language, we overrule

C.M.’s fourth assignment of error.

       {¶ 31} In her fifth and final assignment of error, C.M. argues the trial court’s decision

to terminate her parental rights was against the manifest weight of the evidence.               We

disagree.

       {¶ 32} Before a trial court may terminate parental rights, it must find by clear and

convincing evidence that: (1) it is in the best interest of the child to be placed in the

permanent custody of the moving agency, based on an analysis under R.C. 2151.414(D), and

(2) that the child cannot be placed with either parent, based on an analysis under R.C.
                                              13

2151.414(E).   C.M. claims the trial court’s decision is against the manifest weight of the

evidence.   In applying the manifest weight standard of review, our role is to determine

whether there is relevant, competent and credible evidence upon which a fact finder could

base its judgment.      In re Laigle/King Children (Aug. 13, 2001), Stark App. No.

2001CA00145; Cross Truck v. Jeffries (Feb. 10, 1982), Stark App. No. CA-5758.

Judgments supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed as being against the manifest weight of the evidence.

 In re P.R., Cuyahoga App. No. 76909, 2002-Ohio-2029.         It is based upon this standard that

we review C.M.’s final assignment of error.

       {¶ 33} R.C. 2151.414(D)(1) provides as follows:

       “(D)(1) In determining the best interest of a child at a hearing held pursuant to
       division (A) of this section or for the purposes of division (A)(4) or (5) of section
       2151.353 or division (C) of section 2151.415 of the Revised Code, the court shall
       consider all relevant factors, including, but not limited to, the following:

       (a) The interaction and interrelationship of the child with the child’s parents, siblings,
       relatives, foster caregivers and out-of-home providers, and any other person who may
       significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through the child’s
       guardian ad litem, with due regard for the maturity of the child;

       (c) The custodial history of the child, including whether the child has been in the
       temporary custody of one or more public children services agencies or private child
       placing agencies for twelve or more months of a consecutive twenty-two-month
       period, or the child has been in the temporary custody of one or more public children
                                               14

       services agencies or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period and, as described in division (D)(1) of section
       2151.413 of the Revised Code, the child was previously in the temporary custody of
       an equivalent agency in another state;

       (d) The child’s need for a legally secure permanent placement and whether that type
       of placement can be achieved without a grant of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section apply in
       relation to the parents and child.”

       {¶ 34} Although a trial court is required to consider each of the factors quoted above

in making a determination regarding permanent custody, this Court has noted that “[o]nly one

of these factors needs to be resolved in favor of the award of permanent custody.”         In re

Moore (Aug. 31, 2000), Cuyahoga App. No. 76942.

       {¶ 35} In making its decision, the trial court in this case specifically considered all of

the above factors.     It found that while B.M. was too young to express her wishes, the

guardian ad litem appointed on behalf of B.M. recommended permanent custody as being in

the child’s best interest.   The court noted the custodial history of B.M. during her short life:

finding that B.M. has been with her foster family her entire life, that it is the only home she

has ever known and that B.M. needs legally secure placement.           The court recited C.M.’s

23-year history of substance abuse, her four children that had previously been removed, two

of them    permanently, and that she abandoned B.M. for eight months, making no contact

with B.M. since February 2010.       Based on the foregoing, the court determined that it was in
                                              15

the best interest of the child that permanent custody to CCDCFS be granted.

       {¶ 36} The trial court’s findings are supported by the record.    We, therefore, find the

court’s determination that permanent custody is in the best interests of B.M., is supported by

competent, credible evidence.

       {¶ 37} Next, we determine whether the court’s finding that B.M. cannot be placed

with a parent within a reasonable time or should not be placed with a parent, is equally

supported by competent, credible evidence.

       {¶ 38} R.C. 2151.414(E)(1)-(16) provide a list of conditions, the existence of any one

of which, requires a court to conclude that the child cannot be placed with its parents.   In the

present case, the trial court concluded that the following subsections apply:

       “(E) In determining at a hearing held pursuant to division (A) of this section or for the
       purposes of division (A)(4) of section 2151.353 of the Revised Code whether a child
       cannot be placed with either parent within a reasonable period of time or should not be
       placed with the parents, the court shall consider all relevant evidence. If the court
       determines, by clear and convincing evidence, at a hearing held pursuant to division
       (A) of this section or for the purposes of division (A)(4) of section 2151.353 of the
       Revised Code that one or more of the following exist as to each of the child’s parents,
       the court shall enter a finding that the child cannot be placed with either parent within
       a reasonable time or should not be placed with either parent:

       (1) Following the placement of the child outside the child’s home and notwithstanding
       reasonable case planning and diligent efforts by the agency to assist the parents to
       remedy the problems that initially caused the child to be placed outside the home, the
       parent has failed continuously and repeatedly to substantially remedy the conditions
       causing the child to be placed outside the child’s home. In determining whether the
       parents have substantially remedied those conditions, the court shall consider parental
                                            16

       utilization of medical, psychiatric, psychological, and other social and rehabilitative
       services and material resources that were made available to the parents for the purpose
       of changing parental conduct to allow them to resume and maintain parental duties.

       (2) Chronic mental illness, chronic emotional illness, mental retardation, physical
       disability, or chemical dependency of the parent that is so severe that it makes the
       parent unable to provide an adequate permanent home for the child at the present time
       and, as anticipated, within one year after the court holds the hearing pursuant to
       division (A) of this section or for the purposes of division (A)(4) of section 2151.353
       of the Revised Code;

       ***

       (4) The parent has demonstrated a lack of commitment toward the child by failing to
       regularly support, visit, or communicate with the child when able to do so, or by other
       actions showing an unwillingness to provide an adequate permanent home for the
       child;

       ***

       (10) The parent has abandoned the child;

       (11) The parent has had parental rights involuntarily terminated with respect to a
       sibling of the child pursuant to this section or section 2151.353 or 2151.415 of the
       Revised Code, or under an existing or former law of this state, any other state, or the
       United States that is substantially equivalent to those sections, and the parent has
       failed to provide clear and convincing evidence to prove that, notwithstanding the
       prior termination, the parent can provide a legally secure permanent placement and
       adequate care for the health, welfare, and safety of the child.”

       {¶ 39} The evidence in the record supports the trial court’s conclusions.   Department

social workers Lebron and Woods-Ferguson testified to C.M.’s twenty-three year history of

substance abuse and her failure to complete any of the department’s objectives regarding her
                                             17

chemical dependency and housing situations.      They further testified that C.M. visited with

the child on only two occasions and abandoned the child for an eight month period.     Lastly,

the state presented evidence that two of C.M.’s older children had been permanently removed

from her custody.   While C.M. argues that Woods-Ferguson should have done more to assist

her, that argument does not controvert the evidence outlined above.

       {¶ 40} Based on the foregoing, we find competent, credible evidence supports the trial

court’s conclusion that B.M. could not and should not be placed with C.M.        Accordingly,

the trial court’s grant of permanent custody was not against the manifest weight of the

evidence.

       {¶ 41} The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said lower court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE
                                           18


PATRICIA A. BLACKMON, P.J., and
JAMES J. SWEENEY, J., CONCUR




                                        Appendix

Assignments of Error:

      “I. Appellant was denied the right to effective assistance of counsel in a permanent
      custody case involving her minor child when her court-appointed attorney failed to
      arrange for her appearance at the dispositional hearing or seek a continuance of the
      hearing.”

      “II. The trial court committed prejudicial error when it failed to issue an order
      disposing of the motion for permanent custody within two hundred days after the
      agency files the motion.”

      “III. The trial court committed reversible error by terminating appellant’s parental
      rights without finding that the statutory criteria for terminating parental rights had
      been proven by clear and convincing evidence.”

      “IV. The trial court committed reversible error by issuing a judgment entry
      terminating appellant’s parental rights which fails to show that the trial court fully
      and specifically discussed all five of the ‘best interest’ factors enumerated in R.C.
      2151.414(D).”

      “V. The judgment of the trial court is against the manifest weight of the evidence
      and constitutes a denial of due process of law.”
19